     Case 18-50100           Doc 75       Filed 10/12/18         EOD 10/12/18 15:26:35               Pg 1 of 3



                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

In re:

ITT EDUCATIONAL SERVICES, INC., et                          Case No. 16-07207-JMC-7A
al.1
                                                            Jointly Administered
                           Debtors.


DEBORAH J. CARUSO, Chapter 7 Trustee                        Adv. Pro. No. 18-50100
for the Debtors,

                           Plaintiff,

         vs.

KEVIN MODANY, et al.,

                           Defendants.

AGREED ENTRY EXTENDING TIME TO FILE REPLY TO PLAINTIFF’S RESPONSE
         TO DEFENDANT KEVIN MODANY’S MOTION TO DISMISS

         Now come defendant Kevin Modany and plaintiff Deborah Caruso, by counsel, and

hereby state as follows:

         1.       On August 24, 2018, Mr. Modany filed a Motion to Dismiss Adversary

Complaint (the “Motion to Dismiss”).

         2.       On October 5, 2018, Plaintiff filed a response to the Motion to Dismiss.

         3.       The parties have agreed to extend the time in which Mr. Modany may file a reply

to the response to the Motion to Dismiss to October 26, 2018.

         WHEREFORE, the parties hereby request that the Court approve the extension of the

reply deadline and for any such further relief as the Court deems proper.

1
 The debtors in these cases, along with the last four digits of their respective federal tax identification numbers are
ITT Educational Services, Inc. [1311]; ESI Service Corp. [2117]; and Daniel Webster College, Inc. [5980].
    Case 18-50100         Doc 75   Filed 10/12/18   EOD 10/12/18 15:26:35       Pg 2 of 3



Respectfully submitted,

/s/ John C. Cannizzaro                         /s/ Ronald J. Schutz
ICE MILLER LLP                                 ROBINS KAPLAN LLP
John C. Cannizzaro                             Ronald J. Schutz (admitted pro hac vice)
Jeffery A. Hokanson                            Carly A. Kessler (admitted pro hac vice)
250 West Street, Suite 700                     399 Park Avenue, Suite 3600
Columbus, OH 43215-7509                        New York NY 10022
P: (614) 462-1070 F: (614) 232-6923            Telephone: (212) 980-7400
john.cannizzaro@icemiller.com                  Facsimile: (212) 980-7499
                                               rschutz@robinskaplan.com
Jeffery A. Hokanson                            ckessler@robinskaplan.com
One American Square, Suite 2900
Indianapolis, IN 46282-0200                    Michael A. Collyard (pro hac vice)
Telephone: (317) 236-2100                      Richard B. Allyn (pro hac vice)
Facsimile: (317) 236-2219                      Thomas F. Berndt (pro hac vice)
jeff.hokanson@icemiller.com                    800 LaSalle Avenue, Suite 2800
                                               Minneapolis, MN 55402
MORGAN, LEWIS & BOCKIUS LLP                    Telephone: (612) 349-8500
John C. Goodchild, III (pro hac vice)          Facsimile: (612) 339-4181
Rachel Jaffe Mauceri (pro hac vice)            mcollyard@robinskaplan.com
1701 Market Street                             rallyn@robinskaplan.com
Philadelphia, Pennsylvania 19103               tberndt@robinskaplan.com
Telephone: (215) 963-5000
Facsimile: (215) 963-5001                      RUBIN & LEVIN, P.C.
john.goodchild@morganlewis.com                 John C. Hoard (Atty. No. 8024-49)
rachel.mauceri@morganlewis.com                 135 N. Pennsylvania Street, Suite 1400
                                               Indianapolis, IN 46204
Elaine V. Fenna (pro hac vice)                 Telephone: (317) 634-0300
101 Park Avenue                                Facsimile: (317) 263-9411
New York, New York 10178                       johnh@rubin-levin.net
Telephone: (212) 309-6000
Facsimile: (212) 309-6001                      Counsel for Plaintiff Deborah Caruso
elaine.fenna@morganlewis.com

Counsel for Defendant Kevin Modany




                                              2
    Case 18-50100       Doc 75     Filed 10/12/18     EOD 10/12/18 15:26:35        Pg 3 of 3




                                CERTIFICATE OF SERVICE

I hereby certify that on October 12, 2018, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following through the Court’s Electronic Filing System.
Parties may access this filing through the Court’s system.

       Richard Allyn rallyn@robinskaplan.com
       Thomas Berndt tberndt@robinskaplan.com, jgerboth@robinskaplan.com
       John Cannizzaro john.cannizzaro@icemiller.com, Deborah.Martin@icemiller.com
       Michael Anthony Collyard mcollyard@robinskaplan.com, rhoule@robinskaplan.com
       Elaine Victoria Fenna elaine.fenna@morganlewis.com
       John C Goodchild john.goodchild@morganlewis.com
       Gregory Forrest Hahn ghahn@boselaw.com, jmcneeley@boselaw.com
       John C. Hoard johnh@rubin-levin.net, jkrichbaum@rubin-levin.net,
       atty_jch@trustesolutions.com, sturpin@rubin-levin.net
       Jeffrey A Hokanson jeff.hokanson@icemiller.com, Kathy.peed@icemiller.com
       Carly Kessler ckessler@robinskaplan.com
       Vilda Samuel Laurin slaurin@boselaw.com
       Rachel Jaffe Mauceri rachel.mauceri@morganlewis.com
       James P Moloy jmoloy@boselaw.com,
       dlingenfelter@boselaw.com;mwakefield@boselaw.com
       Ronald James Schutz rschutz@robinskaplan.com
       U.S. Trustee ustpregion10.in.ecf@usdoj.gov
       Paul D. Vink pvink@boselaw.com, clindsey@boselaw.com


                                                    /s/ John C. Cannizzaro
                                                    John C. Cannizzaro




                                                3
